DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: applicant’s claims require a method for reducing file size of a blockchain through hash truncation, comprising: 
	receiving, by a receiver of a blockchain node in a blockchain network managing a blockchain, a plurality of blockchain transactions; 
	generating, by a processor of the blockchain node, a first Merkle root of a first Merkle tree comprised of a first hash of each of the plurality of blockchain transactions; 
	generating, by the processor of the blockchain node, a second Merkle root of a second Merkle tree comprised of a second hash of each of the plurality of blockchain transactions, where the second hash is a truncation of the first hash for the respective blockchain transaction; 
	generating, by the processor of the blockchain node, a new block comprised of a block header and the first hash of each of the plurality of blockchain transactions, the block header including at least a timestamp, the first Merkle root, the second Merkle root, and a block reference value associated with a prior block in the blockchain; and 
	transmitting, by a transmitter of the blockchain node, the generated new block to a plurality of additional nodes in the blockchain network.

Available prior arts Huang and Karame both teach optimizing blockchains by truncating stored data either based on time or the length of the blockchain in order to have a more efficient blockchain. The references do not teach generating a second Merkle root of a second Merkle tree comprised of a second hash that is a truncation of the first hash for the blockchain transactions before a new block is generated. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-16 are allowable over the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494